People v Haywood (2015 NY Slip Op 04383)





People v Haywood


2015 NY Slip Op 04383


Decided on May 21, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 21, 2015

Tom, J.P., Friedman, DeGrasse, Richter, Kapnick, JJ.


15174 1778/11

[*1] The People of the State of New York, Respondent,
vAlex Haywood, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Bruce D. Austern of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Luis Morales of counsel), for respondent.

Judgment, Supreme Court, New York County (Maxwell L. Wiley, J.), rendered November 2, 2011, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third and fourth degrees, and sentencing him to an aggregate term of 2½ years, unanimously affirmed.
Defendant did not preserve his challenge to references at trial to his allegedly prejudicial nickname, and we decline to review it in the interest of justice. As an alternative holding, we find no basis for reversal. Defendant was not deprived of a fair trial, and any error was harmless because there was
overwhelming evidence of defendant's guilt (see People v Santiago , 255 AD2d 63, 66 [1st Dept 1999], lv denied  94 NY2d 829 [1999]). Although defendant argues that his trial counsel rendered ineffective assistance by failing to object to mention of the nickname, we find that, to the extent the existing record permits review, defendant received effective assistance under the state and federal standards (see People v Benevento , 91 NY2d 708, 713-714 [1998]; Strickland v Washington , 466 U.S. 668 [1984]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 21, 2015
CLERK